Citation Nr: 1108090	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1957 to September 1974; plus he had 2 years, 4 months, and 29 days of prior active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that denied a total disability rating based on individual unemployability (TDIU); and from an October 2009 decision of the RO that denied a disability rating in excess of 50 percent for service-connected PTSD.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

PTSD 

For claims for an increased disability rating, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's earning capacity.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

TDIU

In October 2010, the Veteran submitted evidence in support of his appeal for TDIU benefits.  The evidence consisted of a report of an October 2010 consultation and examination which included findings of ischemic heart disease, bilateral hearing loss, and erectile dysfunction.  Diabetic peripheral neuropathy of the upper and lower extremities was diagnosed.  In a February 2011 informal hearing presentation, the Veteran's representative specifically declined to waive initial consideration of the newly submitted evidence by the RO or AMC. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304 (2010).  

The Board accepts the Veteran's October 2010 correspondence, and the February 2011 informal hearing presentation submitted by his representative, as inferred claims for service connection and for separate evaluation(s) for diabetic peripheral neuropathy, which are inextricably intertwined with the TDIU issue on appeal.  More specifically, those matters have not been adjudicated by the RO or AMC, and their resolution may have an impact on the Veteran's claim for TDIU benefits.  Consequently, the Board finds that it must defer any determination as to the claim for TDIU benefits until the RO or AMC has had an opportunity to address the unadjudicated matters.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should provide the Veteran with VCAA notice, in compliance with the requirements set forth in Vazquez-Flores v. Shinseki, supra.  Specifically, the notice should advise the Veteran that to substantiate his increased rating claim for service-connected PTSD, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or an increase in severity of the pertinent disability, and the effect that the worsening has on his earning capacity.

In addition, the RO or AMC should provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

The Veteran should also be advised that if an increase in disability is found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from 0 percent to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.

2.  The RO or AMC should adjudicate the intertwined issues of service connection for ischemic heart disease, bilateral hearing loss, and erectile dysfunction; whether separate evaluation(s) is(are) warranted for diabetic peripheral neuropathy; and should complete any additional development deemed appropriate.  The adjudication should include consideration of the evidence submitted directly to the Board in October 2010, and any additional medical treatment records, lay evidence, or medical opinions associated with the claims file.  If service connection for ischemic heart disease, bilateral hearing loss, or erectile dysfunction is denied and/or separate evaluation(s) is(are) not assigned for diabetic peripheral neuropathy; the Veteran and his representative should be informed that review on appeal of these matters may only be obtained by filing a timely notice of disagreement and substantive appeal.  

3.  Thereafter, the RO or AMC should re-adjudicate the issue of an increased rating for service-connected PTSD, and the issue of entitlement to TDIU benefits.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



